              Case: 1:20-mc-00044-SJD-SKB Doc #: 1 Filed: 12/04/20 Page: 1 of 9 PAGEID #: 1
                                                                          li80MC44
                                       Case No: P01/2206Z


                                         AFFIDAVIT OF FACTS


                      Equality under the law is paramount and Mandatory by Law.
              Notice to Principal is Notice to Agent, Notice to Agent is Notice to Principal.


I, Ulysses Simpson Russell Now known as AdI Duan Bey, a living flesh and blood man, the Undersigned
Affiant, hereinafter "Affiant," does hereby solemnly swear, declare, and state as follows:

Affiant is competent to state the matters set forth herewith. Affiant has personal knowledge of the facts
stated herein. All the facts stated herein are true, correct, and complete in accordance with Affiant's best
firsthand knowledge and understanding.




                                                  FACT 1.

CHILD SUPPORT IS A PRIVATE CORPORATION UNDER 42 USC 654
THAT OFFERS ITS SERVICES TO ITS CUSTOMERS.

                                                  FACT 2.


CHILD SUPPORT IS A SINGLE AND SEPARATE UNIT HIDDEN WITHIN THE EXECUTIVE
BRANCH.
8-11 Each State is required to designate a single and separate organizational unit of State government to
administer its child support program.

                                                  FACT 3.
CHILD SUPPORT ENFORCEMENT CONTRACTORS ARE NOT FULL TIME EMPLOYEES, THEY
ARE CONTRACTORS OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES
MASQUERADING AS STATE AND LOCAL OFFICIALS.

                                                  FACT 4.
THE DEPARTMENT OF HEALTH AND HUMAN SERVICES IS AN UMBRELLA COMPANY THAT
EMPLOYS AGENCY CONTRACTORS WHO WORK ON TEMPORARY CONTRACT
ASSIGNMENTS.


5101:12-1-80                                                                                o
(2) "Contractor" refers to a private or governmental entity with whom the CSEA^^rs i^o ^TV-D
contract.
(3) "Governmental entity" includes the following in the same county as the CSE^^^            ,
    (a) Court;
    (b) A prosecutor or other law enforcement official;
    (c)   A   Sheriff;
    (d)   A   clerk of court;
    (e)   A   recorder's office;
    (f)   A   treasurer's office, or
          Case: 1:20-mc-00044-SJD-SKB Doc #: 1 Filed: 12/04/20 Page: 2 of 9 PAGEID #: 2

   (g) Any other public or governmental agency or official.


COURTS MUST


• Review regulations as part of the rule-making process.
• Follow Congressional intent.
• Agencies must make rule-making records available.
• Standards of review is fact finding....
• Courts defer to agency expertise.


                                             FACT 5.

                          THE ACKNOWLEDGMENT OF PATERNITY

The Acknowledgment OfPaternity states, Signing this form is voluntarily. However, since signing the
form has legal consequences, you may want to consult an attorney before you sign.
                                              FACT 6.
The legal consequences onThe Acknowledgment ofPaternity are concealed.
Where are thelegal consequences on theAcknowledgment ofPaternity ifchild support is using the
Acknowledgment ofPaternity to determine what parentwill pay child support?
CHILD SUPPORTS LEGAL CONSEQUENCES ARE:

Wage withholding liens on property; offset of unemployment compensation, seizure of safe and personal
orreal property; reporting arrearages to credit agencies to prevent the undeserved prevention of credit;
seizure of state and federal income tax refunds revocations of various types of licenses (drivers, business,
occupational, recreational) attachment oflottery winnings and insurance settlements ofDebtor parents,
requirements that the recipient offinancial Assistance from the Small Business Administration, including
direct loans and Ian guarantees, must certify that the recipient is not more than 60 days delinquent inthe
payments ofchild support, authority to seize assets held by public orprivate retirement funds and
financial institutions, deprivation ofa debtor to a fresh start to discharge a debt completely,
ARE THESE THE SAME LEGAL CONSEQUENCES THAT ARE CONCEALED FROM THE
ACKNOWLEDGMENT OF PATERNITY?

                                               FACT 7.
It is a Fact that Attorneys are already contracted to help the OCSE, however parents are advised to
consult with an attorney before signing.

                                               FACT 8.


OCSE also provides under a contract with The American Bar Association Child Support Project,
training and information dissemination on legal issues to persons working in the field of child support
enforcement. Special initiatives such as assisting major urban areas in improving program performance,
also have been undertaken by OCSE.
                                               FACT 9.


THERE ARE NO TITLE IV-D LAWS, THERE ARE ONLY TITLE IV D PROVISIONS.
          Case: 1:20-mc-00044-SJD-SKB Doc #: 1 Filed: 12/04/20 Page: 3 of 9 PAGEID #: 3


                                              FACT 10.


TITLE IV-D WAS NOT ENACTED INTO POSITIVE LAW WHICH MAKES IT COLOR OF LAW.

TITLE 18, U.S.C., SECTION 242

Whoever, under color of any law, statute, ordinance, regulation, or custom,willfully subjects any person
in anyState, Territory, Commonwealth, Possession, or District to the deprivation of any rights,
privileges, or immunities secured or protected by the Constitution or laws ofthe United States,... shall be
fined under this title or imprisoned not more than one year, or both; and if bodily injury results from the
acts committed in violation of this section or if such acts include the use, attempted use, or threatened use
ofa dangerous weapon, explosives, or fire, shall be fined under this title or imprisoned not more than ten
years, or both; and if death results from the acts committed in violation ofthis section or ifsuch acts
include kidnaping or an attempt to kidnap, aggravated sexual abuse, or an attempt to commit aggravated
sexual abuse, or an attempt to kill, shall be fined underthis title, or imprisoned for any term ofyears or
for life, or both, or may be sentenced to death.

                                               FACT 11.


UNDER 42 use 658(a) ANYTIME TITLE IV D-WHICH 66% FOR EVERY DOLLAR COLLECTED
OR ENFORCED IS PAID TO THE STATE.

                                               FACT 12.


ANY FORCED PAYMENTS OF CHILD SUPPORTIS SENT TO THE STATE TREASURY FOR
RECOUPMENT OF WELFARE EXPENDITURES THAT'S CONSISTENTWITH THE
CONCLUSION OF LAW THAT CHILD SUPPORT UNDER TITLEIV-D BENEFITS THE STATE AS
SECURED BY THE SUPREME COURT OF THE UNITED STATES, BLESSING V FREESTONE. [«
But the requirement that a State operate its child support program in "substantial compliance" with
Title IV-D was not intended to benefit individual children and custodial parents, and therefor it does not
constitute a federal right, " Blessing v. Freeman 520 US 329 Supreme Court (19971
                                               FACT 13.


CHILD SUPPORT PAYMENTS BY OBLIGORS AND NON CUSTODIAL PARENTS WERE NOT
INTENDED TO BENEFIT THE FAMILY OR THE CHILDREN.

                                               FACT 14.


OBLIGORS AND NON CUSTODIAL PARENTS ARE LED TO BELIEVE AND FORCED TO
COMPLY WITH BY MISLEADING LAWS BY FORCING COMPLIANCE WITH THREATS OF
ARREST, SUSPENSION OF DRIVING PRIVILEGES, RUINING CREDIT, RESTRAINING BANK
ACCOUNT AND ISSUING OF BENCH WARRANT.

CHILD SUPPORT ORDERS ARE EXECUTIVE NOT JUDICIAL ORDERS.

CHILD SUPPORT DEBT IS A COMMERCIAL DEBT, THE COURTS HAVE HELD THAT CHILD
SUPPORT DEBTS ARE COMMERCIAL DEBTS.
United States v. Bongiomo, 106 F.3d 1027,1032 {VCir. 1997), it was held that "state-Court-imposed
child support orders are "functionally equivalent to interstate contracts", rejecting the idea that child
support payment obligations are somehow a "different" kind of debt. Lewko at 68-69. ]
         Case: 1:20-mc-00044-SJD-SKB Doc #: 1 Filed: 12/04/20 Page: 4 of 9 PAGEID #: 4


                                              FACT 15.


DEBTS ARE REQUIRED TO BE RECORDED IN A LIEN AND JUDGEMENT BOOK AT THE
COUNTY CLERKS OFFICE.


                                              FACT 16.


MOST CHILD SUPPORT DEBTS ARE NOT RECORDED IN THE COUNTY CLERK AS REQUIRED
BY STATE LAWS.

                                              FACT 17.


THE AFFIANT DEMANDS VALIDATION OF CHILD SUPPORT DEBT

§ 809. VALIDATION OF DEBTS

(a) Notice of debt; contents
Within five days after the initial communication with a consumer in connection with the collection of any
debt, a debt collector shall, unless the following information is contained in the initial communication or
the consumer has paid the debt, send the consumer a written notice containing —

   (1) THE AMOUNT OF THE DEBT;

   (2) THE AMOUNT OF THE DEBT AND CREDITOR TO WHOM THE DEBT IS OWED;

       WHERE IS THE EVIDENCE THAT PROVES THE AFFIANT OWES A DEBT?


       NO DEBT OR OBLIGATION EXISTS.




                                               FACT 18.


       TITLE IV-D DOES NOT COLLECT ON BEHALF OF THE CUSTODIAL PARENT OR THE
       CHILD., IT COLLECTS ON BEHALF OF THE PUBLIC TREASURY AND THE TAX
       PAYERS.


       WHICH PROVES CHILD SUPPORT DOES NOT BENEFIT THE CUSTODIAL PARENT OR
       INDIVIDUAL CHILDREN. 42 U.S.C. S 609 (a)(8) 1994 ed., Supp. 11) Does not give rise to
       individual rights, it was not intended to benefit individuals children and custodial parents.



SECTION 406 FEDERAL LOANS FOR STATE WELFARE PROGRAMS.
TITLE IV-D IS THE COLLECTION FOR THE LOAN.

WHERE IS THE EVIDENCE OF THE LOAN?
          Case: 1:20-mc-00044-SJD-SKB Doc #: 1 Filed: 12/04/20 Page: 5 of 9 PAGEID #: 5

                                           GRANTS TO STATES

(III) In the case of a noncustodial parent who becomes enrolled in the project on or after the date of the
enactment of this clause, the noncustodial parent is in compliance with the terms of an oral or written
personal responsibility contract entered into among the noncustodial parent, the entity, and (unless the
entity demonstrates to the Secretary that the entity is not capable of coordinating with such agency) the
agency responsible for administering the State plan under part D, which was developed taking into
account the employment and child support status of the noncustodial parent, which was entered into not
later than 30 (or, at the option of the entity, not later than 90) days after the noncustodial parent was
enrolled in the project, and which, at a minimum, includes the following:

(aa) A commitment by the noncustodial parent to cooperate, at the earliest opportunity, in the
establishment of the paternity of the minor child, through voluntary acknowledgementor other
procedures, and in the establishment of a child support order.

(bb) A commitment by the noncustodial parent to cooperate in the payment ofchild support for the
minor child,which may includea modification of an existing support order to take into account the
ability ofthenoncustodial parent to pay such support and the participation ofsuch parent in the project.
(cc) Acommitment by the noncustodial parent to participate in employment or related activities that will
enable the noncustodial parent to make regular child support payments, and if the noncustodial parent
has not attained 20 years ofage, such related activities may include completion ofhigh school, a general
equivalency degree, or other education directly related to employment.

(dd) Adescription ofthe services to be provided under this paragraph, and a commitment by the
noncustodial parent to participate insuch services, that are designed to assist the noncustodial parent
obtain and retain employment, increase earnings, and enhance the financial and emotional contributions
to the well-being of the minor child.

                                               FACT 19.


COURTS

• Review regulations as part of the rule-making process.
• Follow Congressional intent.
• Agencies must make rule-making records available.
•Standards of review is fact finding....
• Courts defer to agency expertise.


Sullivan v. Stoop (1990) page 496 U.S. 482 CHILD Support throughout Title IV of the Social Security Act
and it's amendments as a term of art referring exclusively to payments from absent parents. This being
the case, we need not go further. If the statute is clear and unambiguous that is the end of the matter, for
the court, as well as the agency, must give effect to the unambiguously expressed intent ofCongress.
Congress created the belief that all children have the right to receive support from their fathers.
Evidence proves the above belief is in fact an existential claim, to claim belief in the existence of
something in ageneral way with the implied need to justify its claim to existence. It is often used when
something is not real, or its existenceis in doubt.

Congress's belief that all children have the right to receive Child Support is now in doubt.
            Case: 1:20-mc-00044-SJD-SKB Doc #: 1 Filed: 12/04/20 Page: 6 of 9 PAGEID #: 6


The presumption of the right to receive support is not an inherent inalienable,indefensible right
grounded or protected from intrusion as mandated by the Constitution. Evidence proves beyond a
shadow of a doubt that the right to receive support is a legal right that is bestowed onto children, by
congress (ie rights that can be modified, repealed and restrained by human laws), and stems from a
contract.


                                                  FACT 20.


Congresses existential claim created a nefarious IV- D collection scheme because 42 U.S.C S 601(d) No
individual entitlement clause clearly states that this part shall not be interpreted to entitle any individual
or family to assistance under any State program funded under this part.
                                                  FACT 21.


The legislative history indicates that in enacting Title IV-D Congress only concerned with collecting child
support was to recover those funds and to restore the treasury.

The State contends that the Title IV-D was enacted to recoup welfare expenditures, to ease the burden on
the state and federal fiscs, to check the rising tide of families forced to resort to public assistance, and to
reward states which maintain cost effective and efficient child support recoverv operations. "By
achieving net savings for federal, state and local governments welfare appropriations Title IV-P will
benefit the general public.

                                                  FACT 22.


TITLE IV-D WILL BENEFIT THE GENERAL PUBLIC, ANOTHER WORD FOR PUBLIC IS
GOVERNMENT. HOWEVER, CHILD SUPPORT PRESUMES IT WILL BENEFIT THE
CHILD/REN. WHERE IS THE EVIDENCE THAT PROVES SUCH PRESUMPTIONS?

ACCORDING TO THE INFORMATION ABOVE, US CONGRESSIONAL INTENT IS A BELIEF,
NOT A FACT.




                               BASIS FOR JURISDICTION 42 U.S.C. § 1983

Under 42 U.S.C. § 1983 YOU may sue the wrongdoers for the deprivation of [ANY] Rights, Privileges,
and Immunities secured by the Constitution and [federal laws].

[Any] used, one or some ofa thing or number ofthings, no matter how much or many.
    1.   Articlel. Section 9 Paragraph 3 infliction of a Bill of Attainder
    2.   First Amendment forced or compelled association
    3.   Fourth Amendment, the Right to be secure and the Right to privacy.
    4.   Fifth Amendment, double jeopardy, self-incrimination and due process
    5.   Thirteenth Amendment, Involuntary Servitude

§ 1.. Inherent Rights of Mankind.
         Case: 1:20-mc-00044-SJD-SKB Doc #: 1 Filed: 12/04/20 Page: 7 of 9 PAGEID #: 7

AL MEN are born equal free and independent and have [''certain"] inherent and indefensible Rights,
among which are those of enjoying and defending life and liberty, of acquiring, possessing and protecting
property and reputation, and of pursuing their own happiness.

Inherent Rights are the fundamental Rights a man and/or woman has.

AFFIANT WILL NOT BE MAKING A GENERAL APPEARANCE.
AFFIANT DOES NOT WAIVE ANY OF HER INHERENT RIGHTS.
AFFIANT    DOES NOT CONSENT TO THE JURISDICTION OF THE COURT.
AFFIANT    DEMANDS ALL PROCEEDINGS ON THE RECORD.
AFFIANT    DEMANDS PROOF OF EVIDENCE OF AN INJURY IN FACT.
AFFIANT    DEMANDS TO HEAR FROM THE CLAIMANT/PETITIONER'S WITNESS.
AFFIANT DEMANDS PROOF OF EVIDENCE SHE SIGNED A CONTRACT PRESUMING SHE
OWES ON THE LOAN.
AFFIANT DOES NOT CONSENT TO ANYONE MAKING ANY LEGAL DETERMINATIONS
AGAINST HER.
AFFIANT DEMANDS THIS CASE TO BE DISMISSED WITH PREJUDICE FOR LACK OF
JURISDICTION AND LACK OF EVIDENCE OF AN OBLIGATION AGREEMENT TO REPAY A
DEBT.




                                             FACT 23.


IT IS A FACT BEFORE THIS COURT THAT THIS COURT CANNOT PROSECUTE THE AFFIANT
FOR NONPERFORMANCE OF AN OBLIGATION AGREEMENT WITHOUT ACTUAL PROOF OF
AN AGREEMENT OR UNDERTAKING TO REPAY AN OBLIGATION.


                                           CONCLUSION


IT IS A FACT, AND A CONCLUSION OF LAW UNDER USC SECTION 2072 THAT REQUIRES
THIS COURT TO RESPOND TO BURDEN OF PROOF OF EVIDENCE OF AN INJURY IN FACT
PRESCRIBED BY THE SUPREME COURT OF THE UNITED STATES IN MATTER V LUJAN,
(1992) THAT THE PETITIONER'S FAILURE TO MEET THE BURDON OF PROOF TO STATE A
CLAIM BY PROVIDING THE COURT ACTUAL EVIDENCE OF AN INJURY IN FACT, THAT IN
THIS MATTER WOULD BE AN INJURY SUFFERED BY NONPERFORMANCE BY THE
UNDERSIGNED RESPONDENT AND WITHOUT PRESCRIBED EVIDENCE OF AN INJURY IN
FACT THIS COURT HAS NO DISCRETION BUT TO IMMEDIATELY DISMISS THIS MATTER
WITH PREJUDICE OR IT IS ACTING IN VIOLATION OF THE COURTS OBLIGATION TO BE
BOUND UNDER SUPREMACY CLAUSE ARTICLE 6 SECTION 2, THAT THE CONSTITUTION IS
THE SUPREME LAW OF THE LAND THAT TAKES PRECEDENCE OVER ANY STATE LAW OR
AGENCY THAT MAY COME INTO CONFLICT THEREOF," Over the years our case Laws have
established that the irreducible constitutional minimum of standing contains three elements. First, the
plaintiff must have suffered an "injury infact" Second, there must be a casual connection between the
injury and the conduct complained of— the injury has to be "fairly... trace[able] to the challenged action
of the defendant and not... th[e] result of the independent action [of] some third party not before the
court." Simon v. Eastern Ky Welfare Rights Organization, 426 U.S. 26,41-42 (1976). Third, it must be
"likely," as opposed to merely "speculative," that the injury will be "redressed by a favorable decision."
Id,, at 38,43". LUJAN. SECRETARY OF THE INTERIOR v. DEFENDERS OF WILDLIFE et al. 504
U.S. 555 (19921 Howlett v. Rose. 496 US 356 1990 "
         Case: 1:20-mc-00044-SJD-SKB Doc #: 1 Filed: 12/04/20 Page: 8 of 9 PAGEID #: 8




Using a notary on this document does not constitute any adhesion, nor does it alter my
standing in any manner. The Purpose for notary is verification and identification purposes
only and not for entranceinto any foreign jurisdiction as an advantage for: Corporations,
Amorites, Canaanites, Hyksos, Computer Intelligence [MISNOMER: Artificial Intelligence,
A.K.A.: A.I.] and Fictitious entities to incorporate laws. Fictitious codes and commercials
contracts over my Natural Flesh and Blood Body.

                                              JURAT
United Nations Declaration on the Rights of Indigenous Peoples
(httD://www.un.org/Docs/ioumal/asp/ws.asp?m=A/RES/66/142). American Declaration on the Rights of
Indigenous Peoples(http;//cdn7.iitc.org/wp-content/uploads/AG07150E06_web.pdf), UN Convention on
Economic, Social & Cultural Rights, United Nations Charter: Article 55 & 56, Presidential Proclamation
7500, H.J.R. 194, S. Con. Res 26. S. 1200,HJR-3(HJ 3 IH).

Affirmed to and subscribed before me this ^ 0^ day of November                    2020.
By: Ulysses Simpson Russell Now known as AdI Bey


Affiant UCC 1-308 All Rights Reserved


PL Produced Identification
Type and ID#: tK
       Wa.       CijO                                                L    1 *5"

Notary Public                                              My Commission Expires




                                              NEHA GOYAL
                                      ★I   Notary Public, State of Ohio
                                            My Commission Expires
       Case: 1:20-mc-00044-SJD-SKB Doc #: 1 Filed: 12/04/20 Page: 9 of 9 PAGEID #: 9


                                       United States of America

                                               State of Ohio

                                   Office of the Secretary of State



                                                              1, FRANK LA ROSE, Secretary of State, do
hereby certify that I am the duly elected, qualified and acting Secretary ofState ofthe State of
Ohio, and 1further certify that

                                        NEHA GOYAL


a Notary Public who signed the attached document zoas commissioned as a Notary Public commencing on

April 16,2018. The commission expires on April 15,2023.

       This certification certifies only the authenticity of the signature of the official zvho signed the

document, the capacity in which that official acted, and zvhere appropriate, the identity of the seal or

stamp, zvhich the document bears. This certification does not imply that the contentsof the document(s)

are correct, nor that they have the approval of this office.




                                                           IN TESTIMONY WHEREOF, I have hereunto

                                                               subscribed my name and affixed the official

                                                               Seal of the Secretary of State of Ohio, at
                                                                                      24th
                                                               Columbus, Ohio, this          day of
                                                                November, 2020.




                                                                         Frank LaRose
                                                                        Secretary ofState

SEC4000(Rev. 1/11)


                                                                C124605
